 Case 8:19-cv-02933-MSS-SPF Document 1 Filed 11/27/19 Page 1 of 7 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

                                              CASE NO:

JORDAN CARR and
all others similarly situated under
29 U.S.C. 216(b),

        Plaintiff(s),

        v.

ZEPHYRHILLS DONUTS LLC
a Florida Limited Liability Company, and
MANOJ K. PRASAD, individually,

        Defendants.

                                        /

             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

        Plaintiff, JORDAN CARR (“Plaintiff”) pursuant to 29 U.S.C. § 216(b), files the following

Complaint against Defendants, ZEPHYRHILLS DONUTS LLC., (“ZDL”), and MANOJ K.

PRASAD (“PRASAD”), individually (collectively referred to as “Defendants”), on behalf of

herself, and all others similarly situated, and alleges:

                                            INTRODUCTION

    1. Defendants have unlawfully deprived Plaintiff, and all other employees similarly situated,

        of minimum wage and overtime compensation during the course of their employment. This

        action arises under the Fair Labor Standards Act (“FLSA”), pursuant to 29 U.S.C. §§ 201–

        216, to recover all wages owed to Plaintiff, and those similarly situated to Plaintiff, during

        the course of their employment.
Case 8:19-cv-02933-MSS-SPF Document 1 Filed 11/27/19 Page 2 of 7 PageID 2



                                           PARTIES

 2. During all times material hereto, Plaintiff was a resident of Pasco County, Florida, over the

      age of 18 years, and otherwise sui juris.

 3. During all times material hereto, Defendant, ZDL, was a Florida limited liability company

      located and transacting business within Zephyrhills, Florida, within the jurisdiction of this

      Honorable Court. ZDL is headquartered and operates its principal location at 36643 State

      Road 54 Zephyrhills, FL 33541.

 4. Defendant, ZDL, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all

      times pertinent to the allegations herein.

 5. During all times material hereto, upon information and belief, Defendant, PRASAD, was

      a resident of the Middle District of Florida, and was the managing member, and Registered

      Agent of the Defendant ZDL company within Zephyrhills, Florida.

 6. During all times material hereto, Defendant, PRASAD, was over the age of 18 years, and

      was vested with the ultimate control and decision-making authority over the hiring, firing,

      day-to-day operations, and pay practices for Defendant, ZDL, during the relevant time

      period.

 7. Defendant, PRASAD, was also Plaintiff’s employer, as defined by 29 U.S.C. § 203(d),

      during all times pertinent to the allegations.

                               JURISDICTION AND VENUE

 8.   All acts and omissions giving rise to this dispute took place within Zephyrhills Florida,

      which falls within the jurisdiction of this Honorable Court.




                                                   2
Case 8:19-cv-02933-MSS-SPF Document 1 Filed 11/27/19 Page 3 of 7 PageID 3



 9. Defendant, ZDL, is headquartered and regularly transacts business in Pasco County,

    Florida, and jurisdiction is therefore proper within the Middle District of Florida pursuant

    to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

 10. Venue is also proper within the Middle District of Florida pursuant to 29 U.S.C. § 216(b)

    and 28 U.S.C. § 1391(b).

                                 GENERAL ALLEGATIONS

 11. Defendant, ZDL, operates several Dunkin Donuts franchise restaurants in the State of

    Florida.

 12. Defendant, ZDL, sells donuts, pastries, coffee and other delicious foods and items to its

    customers, and this particular location has done so since at least 2016.

 13. Defendant, ZDL employs individuals such as Plaintiff to perform provide the day-to-day

    labor and operations of ZDL’s Dunkin Donuts shop.

 14. Plaintiff worked for Defendants as a non-exempt, hourly cashier, shift leader, and food and

    beverage preparation employee.

 15. During all times material hereto, upon information and belief, Defendant, PRASD, was the

    managing member of ZDL, and created and implemented Defendants’ payroll practices as

    they related to Plaintiff.

                           PLAINTIFF’S WORK FOR DEFENDANTS

 16. In July 2017, Plaintiff began working for Defendants, ZDL and PRASAD, as a cashier,

    shift leader, and food and beverage preparation employee, and continued to do so until

    about October 1, 2019.

 17. Plaintiff’s hourly rate was between $8.25 and $9.00 dollars per hour during her

    employment with Defendants.




                                              3
Case 8:19-cv-02933-MSS-SPF Document 1 Filed 11/27/19 Page 4 of 7 PageID 4



 18. During Plaintiff’s employment with ZDL and PRASD, Defendants required her to work

    approximately forty-five (45) hours per week, for two (2) weeks per month.

 19. When Defendants required Plaintiff to work more than forty-five (45) hours per week,

    Defendants required Plaintiff to work off-the-clock for all hours over forty (40).

 20. Defendants manually deleted hours that Plaintiff recorded in Defendants’ time-keeping

    mechanisms, thereby depriving her of overtime for at least two (2) weeks per month, when

    she was required for work forty-five (45) hours per week.

 21. During all periods of Plaintiff’s employment with Defendants, Defendants refused to

    compensate Plaintiff at the proper overtime rate of time-and-one-half, as required by the

    FLSA, for all hours worked in excess of forty (40) during the relevant time period.

 22. Defendants were expressly aware of the overtime work performed by Plaintiff, but

    nevertheless required Plaintiff to continue working without receiving the proper overtime

    rate for any hours worked during the relevant period of her employment.

 23. Defendants refused to pay Plaintiff proper overtime compensation at the federally

    mandated rate of time-and-one-half for all hours she worked exceeding forty (40) hours

    per week.

 24. As a result of Defendants’ intentional and willful failure to comply with the FLSA, Plaintiff

    has been required to retain the undersigned counsel and is therefore entitled to recover

    reasonable attorney’s fees and costs incurred in the prosecution of these claims.

                                        FLSA COVERAGE

 25. Defendant, ZDL, is covered under the FLSA through enterprise coverage, as ZDL was

    engaged in interstate commerce during all pertinent times in which Plaintiff was employed.

    More specifically, ZDL’S business and Plaintiff’s work for ZDL affected interstate




                                              4
Case 8:19-cv-02933-MSS-SPF Document 1 Filed 11/27/19 Page 5 of 7 PageID 5



    commerce because the goods and materials Plaintiff and other employees used and/or

    handled on a constant and/or continuous basis moved through interstate commerce prior to

    or subsequent to Plaintiff’s use of the same. Accordingly, Defendant, ZDL, was engaged

    in interstate commerce pursuant to 29 U.S.C. § 203(s)(1)(B).

 26. During her employment with Defendant, ZDL, Plaintiff, and multiple other employees

    handled and worked with various good and/or materials that moved through interstate

    commerce, including, but not limited to: coffee beans, tea, soda, donuts, muffins, napkins,

    straws, Styrofoam coffee cups, paper coffee cups, donut containers, bagels, mops, brooms,

    bleach, cleaning supplies, cream cheese, milk, artificial sweetener, butter, sugar packets,

    and other various baking supplies etc.

 27. Defendant, ZDL, regularly employed two (2) or more employees during the relevant time

    period, and these employees handled goods and materials similar to those goods and

    materials handled by Plaintiff, thus making Defendant, ZDL’S business an enterprise

    covered by the FLSA.

 28. Upon information and belief, Defendant, ZDL, grossed or did business in excess of

    $500,000.00 during the years of 2016, 2017, and 2018, and is expected to gross in excess

    of $500,000.00 in 2019.

 29. During all material times hereto, Plaintiff was a non-exempt employee of Defendants,

    ZDL, and PRASAD, within the meaning of the FLSA.

    COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207
                         (Against All Defendants)

 30. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 29, as though set forth fully

    herein.




                                              5
 Case 8:19-cv-02933-MSS-SPF Document 1 Filed 11/27/19 Page 6 of 7 PageID 6



   31. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

       § 216(b).

   32. During the time period relevant to this lawsuit, Plaintiff worked around forty-five (45)

       hours for two weeks out of every month of her employment for which she was not properly

       compensated.

   33. Plaintiff is entitled to recover statutorily prescribed federal overtime wages at a rate of time

       and one half her regular hourly rate for all hours worked in excess of forty (40) per week.

   34. Plaintiff therefore claims time and one half her regular hourly rate for each hour worked in

       excess of forty (40) per week.

   35. Defendants willfully and intentionally refused to pay Plaintiff’s overtime wages as required

       by the FLSA, as Defendants knew of the overtime requirements of the FLSA and recklessly

       failed to investigate whether Defendants’ payroll practices were in accordance with the

       FLSA.

   36. Accordingly, the statute of limitations in this action should be three (3) years as opposed

       to two (2) years.

   37. Defendants’ willful and/or intentional violations of federal wage law entitle Plaintiff to an

       additional amount of liquidated, or double, damages

   38. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

       counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

       WHEREFORE, Plaintiff, JORDAN CARR, respectfully requests that this Honorable Court

enter judgment in her favor and against Defendants, ZEPHYRHILLS DONUTS LLC, and

MANOJ K. PRASAD, and award Plaintiff: (a) double unpaid overtime wages as provided by the

FLSA to be paid by the Defendants, ZEPHYRFILLS DONUTS LLC, and MANOJ K. PRASAD,




                                                  6
 Case 8:19-cv-02933-MSS-SPF Document 1 Filed 11/27/19 Page 7 of 7 PageID 7



jointly and severally; (b) all reasonable attorney’s fees and litigation costs as permitted under the

FLSA; and any and all such further relief as this Court may deem just and equitable under the

circumstances.

                                 DEMAND FOR JURY TRIAL

   Plaintiff, JORDAN CARR, requests and demands a trial by jury on all appropriate claims.

       Dated this 27th day of November 2019.

                                                      Respectfully Submitted,

                                                      USA EMPLOYMENT LAWYERS-
                                                      JORDAN RICHARDS, PLLC
                                                      805 E. Broward Blvd. Suite 301
                                                      Fort Lauderdale, Florida 33301
                                                      Ph: (954) 871-0050
                                                      Counsel for Plaintiff, Jordan Carr

                                                      By: /s/ Jordan Richards
                                                      JORDAN RICHARDS, ESQUIRE
                                                      Florida Bar No. 108372
                                                      MELISSA SCOTT, ESQUIRE
                                                      Florida Bar No. 1010123
                                                      Jordan@jordanrichardspllc.com
                                                      Melissa@jordanrichardspllc.com
                                                      Jake@jordanrichardspllc.com
                                                      Stephanie@jordanrichardspllc.com
                                                      Mike@usaemploymentlawyers.com


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on November

27, 2019.

                                                      By: /s/ Jordan Richards
                                                      JORDAN RICHARDS, ESQUIRE
                                                      Florida Bar No. 108372

                                         SERVICE LIST:




                                                 7
